Citation Nr: 1641294	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, a mood disorder, and a schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA medical records from the Miami VA Medical Center (VAMC) that are not associated with VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran initially filed a claim of entitlement to service connection for depression in 2008.  There are various psychiatric diagnoses of record in additional to depression.  The Board has characterized the claim as reflected on the title page, as it will consider the Veteran's claims for all possible psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously remanded by the Board in November 2014 to obtain records from the Social Security Administration.  That action completed, the issues are back before the Board for appellate consideration.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the low back and knee disorder claims to obtain adequate examinations.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In support of his back and knee claims, the Veteran submitted an October 2008 private statement from his VA physician.  The note documented that the Veteran had reported that pain in his back and knees began when he was in the Paratroopers during his military service.  The physician opined that the pounding on the Veteran's knees while jumping out of airplanes was the direct cause of his herniated lumbar discs and knee disabilities.  No accompanying rationale was provided and the opinion did not reflect consideration of the Veteran's claims file.  

A May 2009 VA examination was conducted.  The examiner provided a negative nexus opinion, noting that this was based on the facts of a lack of documented complaints of knee and back pain during service.  The Board finds this opinion to be inadequate because the Veteran has indicated that his present symptoms began during his military service due to his paratrooper jumps.  The examiner's opinion, while acknowledging the Veteran's history of numerous paratrooper jumps from an aircraft, did not reflect consideration of the Veteran's previously reported history of back and knee symptoms since his military service.  Because there are lay statements of record that indicate the Veteran had continued back and knee symptoms since his active duty, remand is required to obtain an adequate opinion that addresses such statements.

Remand is required regarding the psychiatric disorder claim to obtain an adequate examination.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address the appropriate theories of entitlement, which includes all diagnoses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Furthermore, issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Here, a May 2009 VA examination noted diagnoses of depression, not otherwise specified, and an anxiety disorder, not otherwise specified.  The examiner provided a positive nexus opinion regarding aggravation of the Veteran's depression by the pain due to the back and knee disorders.  VA treatment records, including a record in December 2015, document a diagnostic impression of schizoaffective disorder-depressed type.  Other VA treatment notes, such as an October 2015 record, show a history of a diagnosis of an unspecified mood disorder, not otherwise specified.  Thus, this issue is inextricably intertwined with the knee and back disorder claims because if they are granted, a grant of service connection is warranted due to the May 2009 VA examiner's positive nexus opinion.  Furthermore, there are no opinions regarding the other diagnoses of record and no direct opinions regarding depression.  Accordingly, the Board finds that a new examination is warranted for the Veteran's psychiatric claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Efforts should be made to obtain any other outstanding VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back and bilateral knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back and bilateral knee disorders had their onset in, or were otherwise caused by, the Veteran's military service, to include paratrooper jumps during service.  The examiner must specifically address the following:  1) the Veteran's lay statements documented in an October 2008 physician's note that describe bilateral knee and low back pain having onset during the Veteran's military service; 2) the October 2008 private medical opinion that found the Veteran's bilateral knee and lower back disorders were caused by repeated pounding of the knees from jumping out of aircraft while serving as a paratrooper; 3) the service treatment records; and 4) the service personnel records, to include documentation of parachute jumps.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, determine all currently diagnosed psychiatric disorders.  If a previously diagnosed disorder is not found, including anxiety disorder, schizoaffective disorder, a mood disorder, and depression, provide an explanation.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder, had its onset in, or is otherwise caused by, the Veteran's military service. 

Third, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disorder is caused or aggravated by the Veteran's bilateral knee and/or low back disorders.  The examiner must address the May 2009 VA medical opinion that linked the Veteran's depression with his bilateral knee and low back disorders.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



